Citation Nr: 0941207	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-20 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of 
rheumatic fever.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1954 to 
January 1958, and from March 1958 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issues of service connection for residuals of rheumatic 
fever and service connection for rheumatoid arthritis are 
addressed in the remand portion of the decision below.


FINDING OF FACT

There is no medical evidence of a currently diagnosed heart 
disability.


CONCLUSION OF LAW

The Veteran does not have a heart disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in March 2006, prior to the 
initial adjudication of the claim.  Specifically regarding 
VA's duty to notify, the notifications to the Veteran 
apprised him of what the evidence must show to establish 
entitlement to service connection, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
and VA medical records, and provided an examination in 
furtherance of his claim of service connection for a heart 
disability.  The Board notes that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination as it pertains to the claim for a 
heart disability is adequate, as it was predicated on a 
reading of the STRs and other medical records in the claims 
file, and considered all of the pertinent evidence of record.  
Accordingly, the Board finds that VA's duty to assist in 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In 
summary, no duty to assist was unmet.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

The Veteran contends that he currently experiences a heart 
disability resulting from in-service rheumatic fever.  Here, 
it is irrelevant whether the Veteran's rheumatic fever is 
eventually service connected, because as will be discussed 
below, the salient point to be made is that the Veteran does 
not have a currently diagnosed heart disability.

At a May 2007 VA examination, the examiner specifically noted 
that the Veteran did not have a diagnosis of heart disease, 
noting no ischemic changes.  It was noted that the Veteran 
had sinus tachycardia with a heart rate of 120 beats per 
minute.  Although tachycardia (elevated heart rate) was noted 
at the 2007 examination, tachycardia in and of itself does 
not constitute a disability.  Further, VA outpatient 
treatment records dated from March 2003 through August 2006, 
do not contain evidence of complaints or treatment related to 
a heart disability.  Problem lists contained in the 
outpatient treatment record diagnose the Veteran with several 
different disabilities, but do not mention a heart 
disability.  In fact, an examination of the heart in March 
2003 revealed that the Veteran had a normal functioning heart 
with regular rhythm and rate, and an August 2006 progress 
note also showed that on examination of the heart, there were 
no thrills; the heart had regular rate and rhythm, and no 
murmurs.  As such, without evidence of a current disability, 
the analysis ends, and service connection cannot be awarded.  
See Degmetich v. Brown, 104 F. 3d 1328, at 1333.  In other 
words, absent a showing of current disability for which 
benefits are being claimed, service connection is not 
warranted.


ORDER

Service connection for a heart disability is denied.


REMAND

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  In 
this regard, the Board notes that temporary flare-ups of 
symptoms, and the mere recurrence of manifestations of a pre-
service condition, do not constitute an increase in severity.  
See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002). 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

As for the claims of service connection for residuals of 
rheumatic fever and rheumatoid arthritis, the pertinent 
question at issue is whether there is evidence that the 
Veteran's preexisting rheumatic fever and residuals thereof, 
if any, increased in severity during military service.  In 
this case, rheumatic fever was specifically noted at the time 
of the Veteran's January 1954 enlistment examination, and was 
recorded as a pre-existing condition on the report.  The 
examiner specifically noted that the Veteran had rheumatic 
fever in childhood with no complications and no sequelae.  In 
an August 1964 Report of Medical History, the Veteran noted 
that he had experienced rheumatic fever, swollen and painful 
joints, and palpitation or pounding heart.  The June 1968 
discharge examination noted that the Veteran was hospitalized 
in 1954 for rheumatic fever for six and a half months, and 
experienced generalized swollen and painful joints, frequent 
and severe headaches, shortness of breath, pain and pressure 
in the chest, and palpitation of the heart.  The 1968 
discharge examination also noted that the Veteran had 
swelling and pain of the joints for six years after 
hospitalization, but with no trouble since 1960, with no 
complications and no sequelae.  A March 1955 clinical record 
noted that there was no reactivation of rheumatic 
pericarditis, and the examiner provided a diagnosis of 
medical observation for suspected rheumatic pericarditis, but 
noted that no disease was found.  The service records also 
include an October 1957 entry noting that the Veteran had 
rheumatic fever at age nine, but recalled no joint, chest 
pain or fever at that time.  The 1957 report noted that the 
Veteran had rheumatic pericarditis in April 1954 and was in 
the hospital for five and a half months complaining of 
polyarthritis and pericarditis.  The report noted that the 
Veteran was on prophylactic penicillin since 1954, and had 
chest pain again in September 1957.

After examining the evidence of record, the Board finds that 
it is unable to address the issue of currently diagnosed 
rheumatic fever residuals (including possible rheumatoid 
arthritis, as claimed by the Veteran) without first 
addressing whether the record demonstrates aggravation of the 
Veteran's pre-existing rheumatic fever.  The Board must first 
obtain a medical opinion addressing the medical probabilities 
that pre-existing rheumatic fever chronically worsened as a 
result of military service, taking into consideration the 
above-documented entries in the service treatment records 
showing a recurrence of rheumatic pericarditis during service 
in October 1954, which required prolonged hospitalization and 
caused swollen and painful joints.  Additionally, the Board 
must first determine whether the Veteran's pre-existing 
rheumatic fever was permanently aggravated by service (and 
therefore should potentially be service connected), before 
any assessment can be made as to whether any current 
disability should be service connected because it is 
proximately due to or a result of his rheumatic fever.

Therefore, the Board finds that after considering the 
pertinent information in the record in its entirety, a 
physician should be asked to opine whether the Veteran's 
rheumatic fever, more likely than not (i.e., probability 
greater than 50 percent), at least as likely as not (i.e., 
probability of approximately 50 percent), or less likely than 
not (i.e., probability less than 50 percent) underwent a 
chronic worsening, i.e., underwent a permanent increase in 
severity (beyond natural progression) during military 
service.  A complete rationale should be given for all 
opinions and conclusions expressed.

If the examiner determines that the Veteran's rheumatic fever 
or residuals thereof underwent a chronic worsening during his 
military service, the examiner should render an opinion as to 
whether the Veteran has any current disabilities that are 
related to/residuals of, his rheumatic fever.  The examiner 
should specifically address rheumatoid arthritis, and 
determine whether his currently diagnosed rheumatoid 
arthritis is due to or a result of his rheumatic fever.  
Although a May 2007 VA examiner opined that the rheumatic 
arthritis was less likely than not a residual of rheumatic 
fever, the only explanation provided was that the Veteran was 
diagnosed with rheumatoid arthritis in 1980, which the Board 
does not find a sufficient explanation.  In this regard, the 
Board notes that in Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court found that a medical opinion which only 
contains data and conclusions, and is not supported by 
reasons or rationale is accorded no probative weight.  See 
also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007), which 
held that a medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  ("[A] medical 
opinion ... must support its conclusion with an analysis that 
the Board can consider and weigh against contrary 
opinions.")  In this case, the Board finds that because the 
May 2007 examiner offered only a conclusory opinion without 
any supporting data or medical explanation or analysis beyond 
stating that the Veteran was diagnosed with rheumatoid 
arthritis in 1980, further evidentiary development is 
required.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination, which includes an opinion 
regarding the medical probability that 
the Veteran's rheumatic fever  
permanently worsened during military 
service.  If the examiner concludes that 
the Veteran's pre-service disability 
underwent an increase in severity during 
service, the examiner should be asked to 
state whether any worsening was clearly 
and unmistakably the result of a natural 
progression of the disability.  In 
arriving at a conclusion, the examiner 
should take into consideration the above-
mentioned entries in the STRs, which 
noted evidence of rheumatic pericarditis 
in April 1954, and stated that the 
Veteran experienced generalized swollen 
and painful joints, frequent and severe 
headaches, shortness of breath, pain and 
pressure in the chest, and palpitation of 
the heart; and the March 1955 clinical 
record noting that there was no 
reactivation of rheumatic pericarditis.

Secondly, if the Veteran's rheumatic 
fever is found to have permanently 
worsened as a result of military service, 
the examiner should opine as to whether 
the Veteran currently experiences any 
residuals or sequelae as a result of his 
rheumatic fever, specifically addressing 
whether the Veteran's currently diagnosed 
rheumatoid arthritis is related to 
(caused or aggravated by) the Veteran's 
rheumatic fever or other residuals 
thereof.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any in-service 
aggravation of the rheumatic fever or 
residuals thereof, and explaining if 
there are any current physical residuals 
of the Veteran's rheumatic fever.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


